FRANKS, J.,
Carl V. Schroyer died, intestate, on January 29, 1977. Letters of Administration were granted by the Register of Wills of Fayette County on February 16, 1977, to the petitioners herein. An agreement of sale dated November 8, 1977, provides for the sale of certain specified realty located in Fayette County by and between petitioners herein, as grantors, and one Mary Belle Miller, one of the heirs, as grantee, for the stated consideration of $19,100.
The question presented to this court involves the petition for private sale and to fix additional security filed by the Administrators in the above captioned matter under the Fiduciaries Act of April 18, 1949, P.L. 512, sec. 543, as amended June 30, 1972, P.L. 508, sec. 2, 20 Pa.C.S.A. §3353. Specifically, petitioners seek an order authorizing the sale of certain specified real property and the fixing of such security in connection therewith as the court shall direct.
By its terms 20 Pa.C.S.A. §3353 becomes operative when the personal representative is without power to effect a sale, or, when it is advisable that a sale have the effect of a judicial sale. In this case, the petition refers to section 3353 but contains no averment of any fact or circumstance showing why application to the court should be made. See discussion in Biddle Estate, 74 D. & C. 470 (1950). It is not the function of 20 Pa.C.S.A. §3353 to render advisory opinions or declaratory judgments: Kittredge Estate, 20 D. & C. 2d 611, 10 Fiduc. Rep. 403 (1960).
However, by its terms, 20 Pa.C.S.A. §3351 em*119powers the personal representative, petitioners herein, to sell any real property not specifically devised.
Wherefore, the court enters the following
ORDER
In the event that petitioners herein, in their capacity as co-administrators, shall sell the subject realty under the authority granted by 20 Pa.C.S.A. §3351, at private sale pursuant to the November 8, 1977 agreement of sale, then and in that event the additional bond to be required shall be a corporate surety bond in the sum of $19,100.